Opinion issued August 18, 2020




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                             ————————————
                               NO. 01-20-00537-CR
                             ———————————
              IN RE LAWRENCE FLOYD MILLER III, Relator



            Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Lawrence Floyd Miller III, has filed a petition for writ of

mandamus, seeking to have the trial court rule on relator’s request to obtain a copy

of the appellate record.1




1
      The underlying case is The State of Texas v. Lawrence Floyd Miller III, cause
      number 74039, pending in the 412th Judicial District Court of Brazoria County,
      Texas, the Honorable Justin R. Gilbert presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Countiss.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2